DETAILED CORRESPONDENCE
1. Applicant's response, filed 15 September 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2020 has been entered.
 
Claim Status
4. Claims 1-17, 19-20, 22 and 31-40 are cancelled.
Claim 41 is newly added.
Claims 18, 21, 23-30 and 41 are currently pending.
Claims 26-28, 30, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 August 2018.
Claims 18, 21, 23-25, and 29 are under examination herein.
Claims 18, 21-, 23-25, and 29 are rejected.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 17 September 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of list of references cited from the IDS is included with this Office Action.

Claim Objections
6. After further consideration, the objection to claim 18 is withdrawn. 

Claim Rejections - 35 USC § 112
35 USC § 112(b)
7. The rejection of claims 31-35 and 39 under 35 U.S.C. 112(b) is withdrawn in view of the cancellation of these claims in the claim amendment filed 15 September 2020.

35 USC § 112(a)
8. The rejection of claims 31-35 and 39 under 35 U.S.C. 112(a) is withdrawn in view of the cancellation of these claims in the claim amendment filed 15 September 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. The rejection of claims 31-35 and 39 under 35 U.S.C. 103 as being unpatentable over Ferrario et al. (International Journal of Food Microbiology 3 May 2017, vol. 256, pgs. 20-29; newly cited) in view of Quick et al. (Genome Biology 2015, vol. 16, no. 114, pgs. 1-14; 23 April 2018 IDS Document; previously cited) and Leggett et al. (Journal of Experimental Botany 23 August 2017, Vol. 68, No. 20, pp. 5419-5429; newly cited) are withdrawn in view of the cancellation of these claims in the claim amendments filed 15 September 2020.

10. Claims 18, 21, 23-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrario et al. (International Journal of Food Microbiology 3 May 2017, vol. 256, pgs. 20-29; previously cited) in view of Quick et al. (Genome Biology 2015, vol. 16, no. 114, pgs. 1-14; 23 April 2018 IDS Document; previously cited). This rejection is reiterated from the previous Office action. 
With respect to claim 18, Ferrario et al. discloses the development a next-generation sequencing based panel for detection of food-borne pathogens (abstract). Ferrario et al. discloses that the method of the panel includes extracting DNA from food samples, performing multiplex PCR amplification with species specific PCR primers and then sequencing the PCR amplicons with an Illumina MiSeq instrument to identify the microbial species present in the 
Regarding claim 21, Ferrario et al. discloses performing multiplex PCR amplification with species specific PCR primers before sequencing (Fig. 1; pg. 21, col. 1, para. 1 to pg. 26, col. 2, para. 1pg. 27, col. 1, para. 2 to col. 2, para. 2; Table 2).
Concerning claim 23, Ferrario et al. discloses utilizing conventional culturing techniques in order to validate the results of the developed panel (pg. 26, col. 1, paras. 3-4; pg. 27, col. 2, paras. 3-4; Table 4).
Pertaining to claims 24-25, Ferrario et al. discloses that the panel detects Salmonella enteritidis (Tables 1-2).
As to claim 29, Ferrario et al. discloses detecting microorganisms from food samples, including poultry (pg. 24, col. 2, para. 5 to pg. 26, col. 1, para. 2; Fig. 3).
Ferrario et al. are silent to sequencing via pore sequencing for a period of time of less than 30 minutes in claim 18. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Quick et al.
With respect to claim 18, Quick et al. discloses a method of rapidly sequencing food samples for foodborne outbreaks of bacterial pathogens (abstract). Quick et al. discloses utilizing nanopore sequencing to provide real-time sequencing results from bacterial genomic DNA and identify bacterial pathogens in less than 30 minutes of sequencing (pg. 3, col. 2, para. 1 to pg. 4, col. 1, para. 2; pg. 5, col. 2, para. 3 to pg. 7, col. 2, para. 2; pg. 12, col. 1, para. 1; pg. 12, col. 2, para. 3 to pg. 13, col. 1, para. 2; Figs. 3 and 6). 
prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Quick et al. discloses that the use of nanopore sequencing on bacterial genome samples enables real-time assignment of bacterial species within 20 minutes of initiating sequencing whereas utilizing standardized sequencing with Illumina MiSeq instruments takes approximately 10 hours (abstract; pg. 4, col. 2, para. 2; pg. 5, col. 2, para. 3 to pg. 7, col. 2, para. 1; Figs. 3 and 6). Therefore, one of ordinary skill in the art would have been motivated to utilize the pore sequencing method disclosed by Quick et al. in place of the Illumina sequencing method taught by Ferrario et al. in order to significantly decrease the amount of time required to obtain microorganism identification of foodborne pathogens. Furthermore, one of ordinary skill in the art would predict that the pore sequencing method taught by Quick et al. could be readily substituted for the sequencing method taught by Ferrario et al. with a reasonable expectation of success as Quick et al. discloses that both Illumina MiSeq sequencing and pore sequencing provide reliable identifications of microorganisms. The invention is therefore prima facie obvious.

Response to Declaration under 37 CFR 1.132
11. The Declaration under 37 CFR 1.132 filed 15 September 2020 is insufficient to overcome the rejection of claims 18, 21, 23-25 and 29 based upon Ferrario et al. and Quick et al. as set forth in the last Office action because: It states that the claimed subject matter solved a problem that was long standing in the art that is the need to quickly and reliably identify foodborne pathogens in food and environmental samples was not satisfied (see paras. 8-11 of Declaration).  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. Specifically, the declaration points to a single set of guidelines published in 1997 as evidence of the long-felt need but this merely serves to Microbial Biotechnology 2016, 9(3), pgs. 279-292; newly cited) and Lee et al. (Food Control2015, vol. 47, pgs. 264-276; newly cited), demonstrate that rapid methods for detection of food borne pathogens had been satisfied at the time of the invention. For example, Bell et al. discloses a review of several rapid, accurate detection, identification and subtyping methods for the detection of salmonellae in food and environmental samples (pg. 280, col. 2, paras. 1-2). Bell et al. further discloses that here were methods including PCR/qPCR and mass spectrometry that are able to rapidly and accurately detect Salmonella in food products (pg. 280, col. 2, para. 3 to pg. 268, col. 2, para. 2; Table 1). Lee et al. also provides a review of Salmonella detection and identification methods in food safety (abstract; pg. 265, col. 2, para. 4). Lee et al. discloses that there are several rapid methods for detection of Salmonella on good stuffs that are available on the market (pg. 266, col. 2, para. 5 to pg. 273, col. 2, para. 1; Table 1). Therefore, based on the prior art, it appears that the long-felt need to develop rapid and accurate tests for foodborne pathogens had been met in the prior art.

Response to Arguments
Applicant's arguments filed 15 September 2020 have been fully considered but they are not persuasive. 
12. Applicant states that a person of ordinary skill in the art would not have a reasonable expectation of success in substituting the pore sequencing method disclosed in quick with the sequencing method in Ferrario to achieve the claimed invention because Quick indicates that 
Regarding Applicant’s assertion that 50.2% of the core genome is required to produce the results, statement in Quick et al. is made regarding the use of draft sequencing on the Illumina instrument and not regarding real-time nanopore sequencing. Regarding the starting material, the material of Ferrario is extracted using a microbial DNA isolation kit (see pg. 25, col. 1, para. 1) and thus it would be expected that the isolated DNA would be similar to DNA obtained from the isolates discussed in Quick et al. and thus nanopore sequencing could also be performed on the isolated DNA. Furthermore, Fig. 1 of Ferrario et al. indicates that the extracted DNA is able to be sequenced. As to the issues with the accuracy, Quick et al. also discloses that the nanopore sequencing is able to unambiguously identify bacterial species in less than 30 mins (pg. 4, col. 2, para. 2; Fig. 3). Furthermore, this method would be utilized on the amplicons produced in the method of Ferrario et al., which have predefined nucleic acid sequences associated with each particular bacteria. Therefore, the alignment would not be against an entire genome, as in the teachings of Quick et al. but would be only against the particular primer sequences provided. Furthermore, the utilization of amplicons increases the number of reads associated with each particular region, which improves the statistics for the accuracy of detection along with not requiring having to use the entire genome when looking for particular amplicons. Because one of ordinary skill in the art would recognize these differences and the increased speed with which reads are produced with the real-time nanopore sequencing technology, one of ordinary skill in the art would be motivated to utilize this technology in order to greatly decrease the amount of sequencing time required.  

13. Applicant asserts that the claimed invention establishes a long-felt need that is established by the Declaration of Ramin Khaksar (pg. 5, para. 3 to pg. 6, para. 3 of Applicant’s Remarks). This argument is not persuasive for the same reasons set forth above regarding the Declaration of Ramin Khaksar filed 15 September 2020.

14. Applicant asserts that the dependent claims are nonobvious for the same reasons regarding claim 18 (pg. 6, para. 5 of Applicant’s Remarks). This argument is not persuasive for the same reasons set forth above.


Conclusion
15. No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631